Case: 18-11150      Document: 00514942469         Page: 1    Date Filed: 05/03/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-11150                             May 3, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

URI MARGARITO MORALES-CATARINO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:18-CR-16-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Uri Margarito Morales-Catarino was convicted of illegal reentry after
deportation and was sentenced above the guidelines range to 20 months of
imprisonment, to be followed by one year of supervised release. He appeals,
challenging the substantive reasonableness of his sentence. Morales-Catarino
argues that his sentence is greater than necessary to satisfy the sentencing
goals set forth in 18 U.S.C. § 3553(a).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11150     Document: 00514942469      Page: 2   Date Filed: 05/03/2019


                                  No. 18-11150

      In reviewing a non-guidelines sentence for substantive reasonableness,
we consider “the totality of the circumstances, including the extent of any
variance from the Guidelines range, to determine whether as a matter of
substance, the sentencing factors in section 3553(a) support the sentence.”
United States v. Gerezano-Rosales, 692 F.3d 393, 400 (5th Cir. 2012) (internal
quotation marks and citation omitted). In articulating its reasons for the
sentence imposed, the district court noted that Morales-Catarino had been
removed from the United States on at least two occasions and had engaged in
criminal conduct each time he illegally reentered. The district court’s decision
to vary above the advisory guidelines range was based on permissible factors
that advanced the objectives set forth in § 3553(a).        See United States v.
Brantley, 537 F.3d 347, 350 (5th Cir. 2008); United States v. Smith, 440 F.3d
704, 707 (5th Cir. 2006).     Additionally, Morales-Catarino’s argument that
illegal reentry is not a serious offense is unavailing. See United States v.
Aguirre-Villa, 460 F.3d 681, 683 (5th Cir. 2006).
      Although the 20-month sentence is more than twice the eight months at
the top of the applicable guidelines range, we have upheld much greater
variances. See, e.g., United States v. Key, 599 F.3d 469, 475-76 (5th Cir. 2010);
Brantley, 537 F.3d at 348-50. Based on the totality of the circumstances,
including the significant deference that is due to a district court’s consideration
of the § 3553(a) factors, the sentence imposed was not substantively
unreasonable. See Gerezano-Rosales, 692 F.3d at 400-01.
      The judgment of the district court is AFFIRMED.




                                        2